COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Insurance Solutions of America v. Superstars, LLC

Appellate case number:    01-16-00560-CV

Trial court case number: 2014-53783

Trial court:              281st District Court of Harris County

        The appellate record was due in this appeal on August 15, 2016. The clerk’s record was
filed on August 8, 2016. On August 16, 2016, the Clerk of the Court notified appellant that the
court reporter had informed the Court that appellant had not paid, or made arrangements to pay,
the reporter’s fee for preparing the record. See TEX. R. APP. P. 35.3(b). The Clerk further
notified appellant that unless, on or before September 15, 2016, it filed proof that it had paid, or
had made arrangements to pay, the reporter’s fee for preparing the record, the Court may
consider and decide those issues or points that do not require a reporter’s record. See TEX. R.
APP. P. 37.3(c) (stating that, if clerk’s record has been filed, appellate court may consider and
decide those issues or points that do not require a reporter’s record). Appellant did not respond.
Accordingly, the Court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See id.

       Appellant’s brief must be filed on or before October 27, 2016.

       Appellee’s brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: September 27, 2016